                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                   NO. 5:19-CR-225-FL1



   UNITED STATES OF AMERICA

       v.                                                     ORDER TO SEAL

   KENNETH LAMONT BRONSON




       On motion of the Defendant, Kenneth Lamont Bronson, and for good cause shown, it is

hereby ORDERED that DE 17 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 28th day of August, 2019.




                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
